Citation Nr: 1335250	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  05-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for fibromyalgia and chronic fatigue syndrome (CFS).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to July 1987.

This claim comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for fibromyalgia and CFS.  The Veteran testified at a hearing in April 2005.  In September 2006, she testified before the undersigned Veterans Law Judge at a hearing.

In May 2007, the Board remanded for additional development.  In January 2009, the Board requested an independent medical opinion.  The Board denied the Veteran's claim in a November 2009 decision.  The United States Court of Appeals for Veterans Claims issued a July 2011 Order remanding the claim to the Board for readjudication in accordance with a Joint Motion for Partial Remand.  In October 2012 and July 2013, the Board remanded for additional development.

The Board has reviewed the claims file and the Virtual VA electronic file.  This claim is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Although the Board sincerely regrets the further delay, more development is needed to ensure that the Veteran is afforded every possible consideration.  VA has a duty to assist in substantiating her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran last underwent a VA examination in July 2013, in compliance with the Board's July 2013 remand.  The examining physician opined that the Veteran did not have CFS.  The rationale was that CFS is a diagnosis of exclusion, but the Veteran had severe iron deficiency anemia that explained her fatigue.  Next, the physician opined that it was less likely than not (this is clear even though the wrong box was checked on one occasion) that the Veteran's fibromyalgia was related to her service, to include exposure to benzene, dry cleaning solvents, asbestos, tetrachloroethylene, trichloroethylene, toluene, or any other chemical therein.  The rationale was that the Veteran did not complain of muscle pain and fatigue while in service, that her statements and the statements of those that knew her to the contrary were "clouded by the fog of time," and that medical literature does not show any connection between fibromyalgia and the claimed chemicals.  Finally, the physician opined that the Veteran's fibromyalgia was not caused by and was not aggravated by her service-connected immune system disorder to include chronic anemia and leukopenia.  The rationale was that fibromyalgia had an unknown etiology such that it would be conjecture to link it to the service-connected disability.

Any medical opinion rendered must allow the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The opinions rendered following the Veteran's July 2013 examination do not.  The rationale for an opinion must be fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A thorough and detailed rationale particularly is required here due to the complexity of the Veteran's claim.  However, little rationale was provided.  Only a few short sentences were provided in support of each opinion.  As a matter of law, the Veteran has the right to compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Some of the pertinent evidence was not discussed in the rationale for the opinions despite the Board's directive that evidence be discussed.  Specifically, there was no mention of the medical opinions from Dr. F.L. and Dr. I.S. or of the previous VA medical examinations complete with opinions.  There was no direct reference to the medical literature submitted by the Veteran and her representative.  Medical literature in general was referenced, but no identifying information was provided and no citation was set forth.  To cure those deficiencies, arrangements must be made for the physician who examined the Veteran in July 2013 to supplement the opinions provided at that time.

Accordingly, this claim is REMANDED for the following action:

1.  Arrange for the VA physician who examined the Veteran in July 2013 to provide an addendum.  If that examiner is unavailable, or finds that an examination is needed, schedule an examination with that physician or with a qualified medical doctor examiner.  A report must be generated that notes review of the claims file and includes a detailed rationale as to why the Veteran does not have CFS and why fibromyalgia is not related to her service, to include as a result of chemical (benzene, dry cleaning solvents, asbestos, tetrachloroethylene, trichloroethylene, toluene) exposure, was not caused by her service-connected immune system disorder to include chronic anemia and leucopenia, and is not aggravated by this service-connected condition.  With respect to CFS, the discussion particularly must reconcile the opinion that a diagnosis is not warranted with the evidence to the contrary.  With respect to fibromyalgia, the discussion must reconcile the opinion that there is no relationship to the Veteran's service with the evidence to the contrary.  It also must readdress both a causation and aggravation relationship to the Veteran's service-connected immune system disorder.  The pertinent evidence must be discussed, to include:

(1)  Service medical records which do not contain symptom complaints
(2) Post-service VA and private treatment records documenting symptom complaints and various confirmed, probable, and questionable diagnoses of CFS and similar conditions
(3) 2000 and 2002 letters from Dr. F.L. noting that the Veteran has CFS and opining that CFS and fibromyalgia were due to in-service chemical exposure
(4) A July 2002 VA examination which did not include diagnoses, but includes opinions that CFS and fibromyalgia were not related to the Veteran's in-service benzene exposure
(5) A February 2009 independent opinion reaching that same conclusion
(6) A September 2011 letter from Dr. I.S. noting that the Veteran had probable CFS and containing the opinion that CFS and fibromyalgia were related to in-service chemical exposure
(7) A January 2013 VA examination with opinions that the Veteran did not have CFS and that her fibromyalgia was not related to service, to include chemical exposure therein
(8) Medical literature submitted by the Veteran and her representative that purportedly supports an association between fibromyalgia and chemical exposure and immune disorders
(9) Statements and testimony from the Veteran and those that know her that she has had symptoms since service

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Finally, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


